DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the Application Number 16/650,985 filed on 03/26/2020.
Claims 11-20 have been amended and are hereby entered.
Claims 1-10 have been cancelled. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Jeffrey Chalhoub.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 26, 2020 and January 14, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 12 is objected to because of the following informalities:

In claim 12, lines 1-2, “wherein the starting the fully automatic driving process” should read “wherein starting the fully automatic driving process”.

Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without reciting significantly more.  The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (January 7, 2019).
Step One: 	Does the Claim Fall Within a Statutory Category?
	Yes.  Claim 11 is directed toward a method (process). Dependent claims 12-19 are also directed toward a method (process). Claim 20 is directed towards a motor vehicle (a machine).  
Step Two A, Prong One: Is a Judicial Exception Recited?
Yes.  The claims recite the steps of locating a motor vehicle within an environment and checking whether the motor vehicle exists in a predetermined area, determining whether a communication link exists and then based on these confirmation steps staring a vehicle.  The first portion of this process or method can be performed mentally and the last step can be performed manually without the use of a computer or any other technological component.
Step Two A, Prong Two:  Is the Abstract Idea Integrated into a Practical Application?
	No.   As per claim 11-20, the claims are broad enough to be performed mentally and the last step of claim 11 can be manually performed by a human without the use of a computer or any other technological component. With regard to Claim 11, the first three steps of locating a vehicle in an environment, checking whether the vehicle is in a predetermined area and determining whether a communication link exists can be performed mentally and by the eyes of a human and do not require a sensor and/or any other imaging device to be performed.  
	With regard to claim 20, the recited functions of the vehicle are merely mental functions of locating a vehicle in an environment, checking whether the vehicle is in a predetermined area and determining whether a communication link exists can be performed mentally and by the eyes of a human and do not require a sensor and/or any other imaging device to be performed.  These functions can be performed by a human and do not have to be performed by a control system of a vehicle.
	This type of abstract idea recited in Claims 11-20 is a form of organizing human activity and specifically managing human behavior (i.e. how a human interacts with a vehicle). See MPEP 2106.04(a).
Step Two B: Does the Claim Provide an Inventive Concept
No.  With regard to independent Claim 11, the body of the claim does not recite any  technological component and the functions can be performed mentally by a human.  The last step references interaction with a motor vehicle but the motor vehicle can be a passive recipient of an action (i.e. starting a motor vehicle) performed by a human rather than an action performed by the motor vehicle itself or any other technological component. In fact, Section [0015] of the Applicant’s own specification sets forth that the last step of claim 11 can be performed by a user pressing a button in the interior of a motor vehicle.  There are no additional elements recited in the independent claims that amount to significantly more than performing the abstract idea.  The body of claim 11 does not recite any technological components.
With regard to independent Claim 20, the claim recites a controller.  However, the Applicant’s own specification recites that this controller can be installed on a smartphone and the specification does not indicate that this controller is a special purpose computer (Applicant’s own specification Sections [0017] and [0030]). Furthermore, the functions this control system is performing are mere data gathering (i.e. locating a motor vehicle, checking whether the vehicle is located in a predetermined area, determining whether a communication link exists) steps and steps of performing repetitive calculation (enabling the operating of a vehicle in response to the data obtained during the data gathering steps). The courts have held these functions to be well understood, routine and conventional.  See MPEP 2106.05(d)(II)(i)-(ii).  See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); See also Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");

Dependent Claims
The dependent claims are merely further defining the abstract idea by providing field of use limitations on particular types of data that is acquired and transmitted; and are not adding anything to the abstract idea set forth in the independent claims such that the invention will amount to significantly more than the abstract idea.   
With regard to Claims 12-15 and 18-19 are merely field of use limitations which simply further limit the abstract idea set forth in Claim 11.  These claims do not contain further limitations that make them subject matter eligible.  
Dependent claims 16 and 17 merely recite the well understood, routine and conventional computing functions of transmitting data.  A human operator of a vehicle could decide not to press a button in the interior of a motor vehicle based on a determination that a route and/or a position would leave a predetermined area.  These claims do not contain further limitations that make them subject matter eligible.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Examiner Note:
Concerning claim 20, the examiner is interpreting the control system to enable the fully automatic driving process to start and not the fully automatic process to enable itself to start. The phrase “enabling the fully automatic driving process to start the fully automatic driving process” is awkward and the applicant should consider rephrasing it.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ibisch (DE 102014008578 A1) in view of Suessenbach (DE 102013207369 A1).

Regarding Claim 11:
The combined teachings of Ibisch in view of Suessenbach teach:
Ibisch teaches:
checking, based on the location of the motor vehicle, whether the motor vehicle is located in a predetermined area of operation within the environment;, (“If this is an environment of the motor vehicle, so it may in particular be a predefined relevance area, for example, in particular passable areas in a certain radius around the motor vehicle and the like.” (Ibisch: Description – 6th paragraph, FIG. 2))
determining whether a communication link exists between the motor vehicle and the monitoring system; and, (“With such a control device, which accordingly has a suitable communication device, motor vehicles usually communicate within the area anyway, for example via a WLAN connection or another communication connection. It therefore makes sense to collect the data from the control device and to transmit it via the already existing communication connection to the motor vehicle,” (Ibisch: Description – 14th paragraph, FIG. 2))
in response to the motor vehicle being located in the predetermined area of the operation, (“If this is an environment of the motor vehicle, so it may in particular be a predefined relevance area, for example, in particular passable areas in a certain radius around the motor vehicle and the like.” (Ibisch: Description – 6th paragraph, FIG. 2))
and in response to the determination that the communication link exists, starting the fully automatic driving process., (“The surveillance cameras are connected to a central control device for the parking garage as an area traveled by the motor vehicle, wherein the control device has a communication device, via which a communication connection to motor vehicles operated within the parking garage, for example via WLAN, can be established. In the area of the WLAN offers the Standard 801.11p which is often used in the automotive environment for vehicle-to-infrastructure communication (car2x communication). […] it is also possible for the motor vehicle, in turn, to transmit useful information to the control device for the control device, in particular the method according to the invention, for example Trajectories of highly automated motor vehicles and a currently assumed position information.” (Ibisch: Description – 36th paragraph, FIG. 2) Ibisch further emphasizes on the method in which the system operates by describing the embodiment of the system in FIG. 2 and states “A motor vehicle 2 that has an active, fully automatic operation of the motor vehicle 2 trained, so highly automated vehicle system 3 has moved to a bend in the stretch of road 1 to, being the future trajectory 4 of the motor vehicle 2 also shown. Between a communication device 5 of the motor vehicle 2 and a communication device 6 the central control device 7 there is a communication connection 8th” (Ibisch: Description – 52nd paragraph, FIG. 2) Examiner Note: Based on the configuration of the system in FIG. 2 and the description of the relationship between the control device, communication link, and vehicle, the examiner is interpreting a functioning communication link between the vehicle and control device to exist in order to carry out the fully automated operation of the vehicle. The communication link serves as the connection between the vehicle and the control device, enabling the vehicle to perform a fully automated operation.)
Suessenbach teaches the same field of invention as carrying out a fully automatic driving process of the motor vehicle in an environment equipped with a monitoring system as well as locating the motor vehicle in the environment equipped with the monitoring system, which isn’t explicitly suggested by Ibisch and teaches:
A method for carrying out a fully automatic driving process of a motor vehicle in an environment equipped with a monitoring system, the method comprising: locating the motor vehicle in the environment equipped with the monitoring system;, (“The invention relates to a method for securing a fully automatic movement of a vehicle (11), comprising: determining a willingness to monitor a person (14) who is outside the vehicle (11) and monitors the fully automatic movement of the vehicle (11) by evaluating output signals from at least one sensor arranged on the vehicle (11); and executing a predetermined action if the surveillance person (14) is not willing to monitor.” (Suessenbach: Abstract – lines 1-5) Examiner Note: The examiner is interpreting evaluating output signals from at least one sensor arranged on the vehicle to be equivalent to locating the motor vehicle in the environment equipped with the monitoring system as the output signals may propose the location of the vehicle in the monitored environment.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to use the teachings of Ibisch in the same field of invention as carrying out a fully automatic driving process of the motor vehicle in an environment equipped with a monitoring system as well as locating the motor vehicle in the environment equipped with the monitoring system taught by Suessenbach in order to increase safety in autonomous vehicle operation to create a user-friendly autonomous vehicle system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ibisch’s method for determining position data for use in the operation of a vehicle system of a motor vehicle and position data acquisition and distribution system with Suessenbach’s method and device for securing a fully automatic movement of a vehicle in order to avoid “unwanted, unmonitored, fully automatic movement of the vehicle” (Suessenbach: Description – 2nd paragraph), therefore increasing the safety of autonomous driving and resulting “in a security gain” (Suessenbach: Description – 5th paragraph) of drivers on the road.
Regarding claim 12:
Ibisch in view of Suessenbach as shown in the rejection above, discloses the limitations of claim 11. Ibisch does not teach but Suessenbach teaches:
The method of claim 11, wherein the starting the fully automatic driving process is further made in response to, (“securing a fully automatic movement of a vehicle” (Suessenbach: Description – 5th paragraph))
[…] detection of a predetermined action., (“A predetermined action is taken” (Suessenbach: Description – 5th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Ibisch with these above aforementioned teachings from Suessenbach in order to create a safe and user-friendly autonomous vehicle system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ibisch’s method for determining position data for use in the operation of a vehicle system of a motor vehicle and position data acquisition and distribution system with Suessenbach’s method and device for securing a fully automatic movement of a vehicle in order to avoid “collisions or accidents due to inattention of the supervising person” (Suessenbach: Description – 5th paragraph) and “unwanted, unmonitored, fully automatic movement of the vehicle.” (Suessenbach: Description – 2nd paragraph) Combining both Ibisch and Suessenbach would therefore result “in a security gain” (Suessenbach: Description – 5th paragraph) of drivers on the road.
Regarding claim 13:
Ibisch in view of Suessenbach as shown in the rejection above, discloses the limitations of claim 12. Ibisch does not teach but Suessenbach teaches:
The method of claim 12, further comprising receiving the predetermined action using a vehicle function designed for the fully automatic driving process inside the motor vehicle or a confirmation unit outside the motor vehicle., (“monitoring a fully automatic movement of the vehicle and for evaluating output signals from at least one sensor arranged on the vehicle, and a control unit for carrying out a predetermined action,” (Suessenbach: Description – 16th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Ibisch with these above aforementioned teachings from Suessenbach in order to create a safe and user-friendly autonomous vehicle system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ibisch’s method for determining position data for use in the operation of a vehicle system of a motor vehicle and position data acquisition and distribution system with Suessenbach’s method and device for securing a fully automatic movement of a vehicle in order to avoid “collisions or accidents due to inattention of the supervising person” (Suessenbach: Description – 5th paragraph) and “unwanted, unmonitored, fully automatic movement of the vehicle.” (Suessenbach: Description – 2nd paragraph) Combining both Ibisch and Suessenbach would therefore result “in a security gain” (Suessenbach: Description – 5th paragraph) of drivers on the road.
Regarding claim 14:
Ibisch in view of Suessenbach as shown in the rejection above, discloses the limitations of claim 11. Ibisch does not teach but Suessenbach teaches:
The method of claim 11, further comprising in response to detection of the communication link being interrupted, preventing the fully automatic driving process from starting., (“The monitoring readiness of the monitoring person can be determined by recognizing and evaluating the distance and / or the position of the monitoring person relative to the vehicle and / or by recognizing and evaluating gestures, movement sequences, acoustic signals and / or a line of sight of the monitoring person.” (Suessenbach: Description – 9th paragraph) Suessenbach then mentions the prevention of the automated driving should the communication link (interpreted by the examiner as user readiness/attention in this case) be interrupted by stating “Should the user be distracted, the system issues a warning or interrupts the parking process.” [0005] (lines 8-9) “Should the user be distracted, the system issues a warning or interrupts the parking process.” (Suessenbach: Description – 5th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Ibisch with these above aforementioned teachings from Suessenbach in order to create a safe and user-friendly autonomous vehicle system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ibisch’s method for determining position data for use in the operation of a vehicle system of a motor vehicle and position data acquisition and distribution system with Suessenbach’s method and device for securing a fully automatic movement of a vehicle in order to avoid “collisions or accidents due to inattention of the supervising person” (Suessenbach: Description – 5th paragraph) and “unwanted, unmonitored, fully automatic movement of the vehicle.” (Suessenbach: Description – 2nd paragraph) Combining both Ibisch and Suessenbach would therefore result “in a security gain” (Suessenbach: Description – 5th paragraph) of drivers on the road.
Regarding claim 15:
Ibisch in view of Suessenbach as shown in the rejection above, discloses the limitations of claim 11. Ibisch does not teach but Suessenbach teaches:
The method of claim 11, further comprising terminating the fully automatic driving process upon determining that the motor vehicle is located outside the predetermined area of operation […], (“The evaluation of the distance can be done by specifying a maximum and / or minimum distance of the monitoring person to the vehicle. For evaluating the position, predefined regions around the vehicle can also be defined, in which monitoring readiness is assessed as given.” (Suessenbach: Description – 11th paragraph) Suessenbach further defines the monitoring person’s readiness and consequent interruption of the parking process by stating “the monitoring readiness of a person located outside the vehicle and monitoring the fully automatic movement of the vehicle is determined by evaluating output signals from at least one sensor arranged on the vehicle. A predetermined action is taken if the supervising person is not ready to monitor. In contrast to conventional methods, it is recognized whether the attention of the monitoring person is directed to the vehicle. Should the user be distracted, the system issues a warning or interrupts the parking process.” (Suessenbach: Description – 5th paragraph) Examiner Note: The examiner is interpreting a halt of the automated parking process based on whether the vehicle crosses its predefined regions. Consequently, the vehicle may cross its predefined regions as a result of the monitoring person’s lack of readiness/attentiveness similar to the disruption of the automated parking process as a result of an interruption of the communication link (user readiness/attention).)  
[…] or the communication link with the monitoring system is interrupted., (“the target position and / or trajectory last trajectory of the vehicle is stored before the start of the parking process and the parking operation of the vehicle after activation of the parking operation corresponding to this fully automatic performed. This process can be interrupted via a control device by remote control.” (Suessenbach: Description – 3rd paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Ibisch with these above aforementioned teachings from Suessenbach in order to create a safe and user-friendly autonomous vehicle system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ibisch’s method for determining position data for use in the operation of a vehicle system of a motor vehicle and position data acquisition and distribution system with Suessenbach’s method and device for securing a fully automatic movement of a vehicle in order to avoid “collisions or accidents due to inattention of the supervising person” (Suessenbach: Description – 5th paragraph) and “unwanted, unmonitored, fully automatic movement of the vehicle.” (Suessenbach: Description – 2nd paragraph) Combining both Ibisch and Suessenbach would therefore result “in a security gain” (Suessenbach: Description – 5th paragraph) of drivers on the road.
Regarding claim 16:
Ibisch in view of Suessenbach as shown in the rejection above, discloses the limitations of claim 11. Ibisch further teaches:
The method of claim 11, further comprising: transmitting, to the monitoring system via the communication link, a route of the motor vehicle intended for the fully automatic driving process, wherein the route is checked by the monitoring system with regard to the predetermined area of operation; […], (“the present method can be used particularly advantageously if a vehicle system designed for at least partially, in particular completely, automatic operation of the motor vehicle is used as the vehicle system. Such highly automated vehicle systems are particularly dependent on rich and accurate information about the motor vehicle itself and its surroundings in order to predict and track the most optimal, safe vehicle trajectories.” (Ibisch: Description – 8th paragraph) Ibisch continues by suggesting a planned trajectory in order to avoid any possible collision and states “such parking environments often provide obstructions to other motor vehicles and / or walls and / or plants or the like, so that possibly objects in the vicinity of the motor vehicle may be outside the detection range of the environmental sensors of the motor vehicle, but can be detected by the surveillance camera, so that an early adaptation of the planned trajectory to avoid a collision is possible.” (Ibisch: Description – 8th paragraph, FIG. 2))
Ibisch does not teach but Suessenbach teaches:
[…] and preventing the fully automatic driving process from starting or executing when at least a portion of the route lies outside the predetermined area of operation., (“For evaluating the position, predefined regions around the vehicle can also be defined, in which monitoring readiness is assessed as given.” (Suessenbach: Description – 11th paragraph) Suessenbach further defines the monitor readiness and states “The monitoring readiness of the monitoring person can be determined by recognizing and evaluating the distance and / or the position of the monitoring person relative to the vehicle and / or by recognizing and evaluating gestures, movement sequences, acoustic signals and / or a line of sight of the monitoring person.” (Suessenbach: Description – 9th paragraph) Finally, Suessenbach mentions the interruption of the automated driving by stating “Should the user be distracted, the system issues a warning or interrupts the parking process.” (Suessenbach: Description – 5th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Ibisch with these above aforementioned teachings from Suessenbach in order to create a safe and user-friendly autonomous vehicle system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ibisch’s method for determining position data for use in the operation of a vehicle system of a motor vehicle and position data acquisition and distribution system with Suessenbach’s method and device for securing a fully automatic movement of a vehicle in order to avoid “collisions or accidents due to inattention of the supervising person” (Suessenbach: Description – 5th paragraph) and “unwanted, unmonitored, fully automatic movement of the vehicle.” (Suessenbach: Description – 2nd paragraph) Combining both Ibisch and Suessenbach would therefore result “in a security gain” (Suessenbach: Description – 5th paragraph) of drivers on the road.
Regarding claim 17:
Ibisch in view of Suessenbach as shown in the rejection above, discloses the limitations of claim 11. Ibisch further teaches:
The method of claim 11, further comprising: determining an orientation and a positioning of the motor vehicle in the environment; transmitting the orientation and the positioning of the motor vehicle to the monitoring system for checking, (“an advantageous embodiment of the method according to the invention provides that position data of the motor vehicle itself are determined and transmitted to it. The position data therefore describe (at least) the own position of the motor vehicle, which should then be present redundantly, after other sources for determining the own position, ie for further position data, are present within the motor vehicle. However, in order to transmit position data as own position data to a specific motor vehicle, position data of an object determined from the image data of the surveillance camera must also be able to be assigned to the correct motor vehicle.” (Ibisch: Description – 9th paragraph))
[…] with regard to the predetermined area of operation; […], (“If this is an environment of the motor vehicle, so it may in particular be a predefined relevance area, for example, in particular passable areas in a certain radius around the motor vehicle and the like.” (Ibisch: Description – 6th paragraph, FIG. 2))
Ibisch does not teach but Suessenbach teaches:
[…] and preventing the fully automatic driving process from starting or executing upon determination that the motor vehicle is located in a predetermined peripheral area of the predetermined area of operation, or upon determination that the motor vehicle would leave the predetermined area of operation based on the determined orientation and positioning of the motor vehicle., (“The evaluation of the distance can be done by specifying a maximum and / or minimum distance of the monitoring person to the vehicle. For evaluating the position, predefined regions around the vehicle can also be defined, in which monitoring readiness is assessed as given.” (Suessenbach: Description – 11th paragraph) Suessenbach further defines the monitoring person’s readiness and consequent interruption of the parking process by stating “the monitoring readiness of a person located outside the vehicle and monitoring the fully automatic movement of the vehicle is determined by evaluating output signals from at least one sensor arranged on the vehicle. A predetermined action is taken if the supervising person is not ready to monitor. In contrast to conventional methods, it is recognized whether the attention of the monitoring person is directed to the vehicle. Should the user be distracted, the system issues a warning or interrupts the parking process.” (Suessenbach: Description – 5th paragraph) Examiner Note: The examiner is interpreting a halt of the automated parking process based on whether the vehicle crosses its predefined regions. Consequently, the vehicle may cross its predefined regions as a result of the monitoring person’s lack of readiness/attentiveness similar to the disruption of the automated parking process as a result of an interruption of the communication link (user readiness/attention).)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Ibisch with these above aforementioned teachings from Suessenbach in order to create a safe and user-friendly autonomous vehicle system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ibisch’s method for determining position data for use in the operation of a vehicle system of a motor vehicle and position data acquisition and distribution system with Suessenbach’s method and device for securing a fully automatic movement of a vehicle in order to avoid “collisions or accidents due to inattention of the supervising person” (Suessenbach: Description – 5th paragraph) and “unwanted, unmonitored, fully automatic movement of the vehicle.” (Suessenbach: Description – 2nd paragraph) Combining both Ibisch and Suessenbach would therefore result “in a security gain” (Suessenbach: Description – 5th paragraph) of drivers on the road.
Regarding claim 18:
Ibisch in view of Suessenbach as shown in the rejection above, discloses the limitations of claim 17. Ibisch further teaches:
The method of claim 17, further comprising: determining the orientation and the positioning of the motor vehicle using corresponding vehicle functions;, (“an advantageous embodiment of the method according to the invention provides that position data of the motor vehicle itself are determined and transmitted to it. The position data therefore describe (at least) the own position of the motor vehicle, which should then be present redundantly, after other sources for determining the own position, ie for further position data, are present within the motor vehicle.” (Ibisch: Description – 9th paragraph))
Ibisch does not teach but Suessenbach teaches:
[…] and preventing the fully automatic driving process from starting or executing when the positioning and/or orientation of the motor vehicle determined by the monitoring system based on the location of the motor vehicle deviates from the positioning and/or orientation determined by the corresponding vehicle functions., (“For evaluating the position, predefined regions around the vehicle can also be defined, in which monitoring readiness is assessed as given.” (Suessenbach: Description – 11th paragraph) Suessenbach then mentions the orientation of the vehicle based on vehicle functions by stating “In the method according to the invention for securing a fully automatic movement of a vehicle having the features of claim 1, the monitoring readiness of a person located outside the vehicle and monitoring the fully automatic movement of the vehicle is determined by evaluating output signals from at least one sensor arranged on the vehicle. A predetermined action is taken if the supervising person is not ready to monitor. In contrast to conventional methods, it is recognized whether the attention of the monitoring person is directed to the vehicle. Should the user be distracted, the system issues a warning or interrupts the parking process.” (Suessenbach: Description – 5th paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Ibisch with these above aforementioned teachings from Suessenbach in order to create a safe and user-friendly autonomous vehicle system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ibisch’s method for determining position data for use in the operation of a vehicle system of a motor vehicle and position data acquisition and distribution system with Suessenbach’s method and device for securing a fully automatic movement of a vehicle in order to avoid “collisions or accidents due to inattention of the supervising person” (Suessenbach: Description – 5th paragraph) and “unwanted, unmonitored, fully automatic movement of the vehicle.” (Suessenbach: Description – 2nd paragraph) Combining both Ibisch and Suessenbach would therefore result “in a security gain” (Suessenbach: Description – 5th paragraph) of drivers on the road.
Regarding claim 19:
Ibisch in view of Suessenbach as shown in the rejection above, discloses the limitations of claim 11. Ibisch further teaches:
The method of claim 11, further comprising establishing the communication link between the motor vehicle and the monitoring system as a secure communication link., (“With such a control device, which accordingly has a suitable communication device, motor vehicles usually communicate within the area anyway, for example via a WLAN connection or another communication connection. It therefore makes sense to collect the data from the control device and to transmit it via the already existing communication connection to the motor vehicle,” (Ibisch: Description – 14th paragraph, FIG. 2) Ibisch further goes on to describe the secure communication link by stating “The surveillance cameras are connected to a central control device for the parking garage as an area traveled by the motor vehicle, wherein the control device has a communication device, via which a communication connection to motor vehicles operated within the parking garage, for example via WLAN, can be established. In the area of the WLAN offers the Standard 802.11p which is often used in the automotive environment for vehicle-to-infrastructure communication (car2x communication).” (Ibisch: Description – 36th paragraph))
Regarding Claim 20:
The combined teachings of Ibisch in view of Suessenbach teach:
Ibisch teaches:
checking, based on the location of the motor vehicle, whether the motor vehicle is located in a predetermined area of operation within the environment;, (“If this is an environment of the motor vehicle, so it may in particular be a predefined relevance area, for example, in particular passable areas in a certain radius around the motor vehicle and the like.” (Ibisch: Description – 6th paragraph, FIG. 2))
determining whether a communication link exists between the motor vehicle and the monitoring system;, (“With such a control device, which accordingly has a suitable communication device, motor vehicles usually communicate within the area anyway, for example via a WLAN connection or another communication connection. It therefore makes sense to collect the data from the control device and to transmit it via the already existing communication connection to the motor vehicle,” (Ibisch: Description – 14th paragraph, FIG. 2))
and in response to the motor vehicle being located in the predetermined area of the operation, (“If this is an environment of the motor vehicle, so it may in particular be a predefined relevance area, for example, in particular passable areas in a certain radius around the motor vehicle and the like.” (Ibisch: Description – 6th paragraph, FIG. 2))
and in response to the determination that the communication link exists, enabling the fully automatic driving process to start the fully automatic driving process., (“If the motor vehicle is operated in a highly automated manner, as has already been described in greater detail, it is customary to make available the planned trajectory and / or a current position of a control device assigned to the currently traveled area, with which a communication connection, for example via WLAN, already exists. If positions / driven paths from the image data and also from communication data of motor vehicles are now known, these can be compared,” (Ibisch: Description – 10th paragraph, FIG. 2))
Suessenbach teaches the same field of invention as carrying out a fully automatic driving process of the motor vehicle in an environment equipped with a monitoring system as well as locating the motor vehicle in the environment equipped with the monitoring system, which isn’t explicitly suggested by Ibisch and teaches:
A motor vehicle, comprising: a control system configured to perform operations to carry out a fully automatic driving process of the motor vehicle in an environment equipped with a monitoring system, wherein the operations comprise: locating the motor vehicle in the environment equipped with the monitoring system;, (“The invention relates to a method for securing a fully automatic movement of a vehicle (11), comprising: determining a willingness to monitor a person (14) who is outside the vehicle (11) and monitors the fully automatic movement of the vehicle (11) by evaluating output signals from at least one sensor arranged on the vehicle (11); and executing a predetermined action if the surveillance person (14) is not willing to monitor.” (Suessenbach: Abstract – lines 1-5) Examiner Note: The examiner is interpreting evaluating output signals from at least one sensor arranged on the vehicle to be equivalent to locating the motor vehicle in the environment equipped with the monitoring system as the output signals may propose the location of the vehicle in the monitored environment.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to use the teachings of Ibisch in the same field of invention as carrying out a fully automatic driving process of the motor vehicle in an environment equipped with a monitoring system as well as locating the motor vehicle in the environment equipped with the monitoring system taught by Suessenbach in order to increase safety in autonomous vehicle operation to create a user-friendly autonomous vehicle system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Ibisch’s method for determining position data for use in the operation of a vehicle system of a motor vehicle and position data acquisition and distribution system with Suessenbach’s method and device for securing a fully automatic movement of a vehicle in order to avoid “unwanted, unmonitored, fully automatic movement of the vehicle” (Suessenbach: Description – 2nd paragraph), therefore increasing the safety of autonomous driving and resulting “in a security gain” (Suessenbach: Description – 5th paragraph) of drivers on the road.

Response to Arguments

Applicant’s arguments filed on December 15th, 2021 with regard to the 35 U.S.C. 103 rejection have been fully considered but are not persuasive.

With regard to the 35 U.S.C. 103 rejection, the newly added limitation is taught either in Ibisch or Suessenbach as has been set forth above, contrary to the Applicant’s assertions. Therefore, the Applicant’s amendments and arguments are insufficient to overcome these prior art rejections.

Independent Claims 11 and 20:

More particularly, Ibisch mentions “the invention provides a method for determining position data for use in the operation of a vehicle system of a motor vehicle, which is characterized in that image data of at least one at least part of an environment of the motor vehicle and / or the motor vehicle detected, provided externally to the motor vehicle Surveillance camera for determining the position data of at least one detected object evaluated and these are at least partially made available to the vehicle system.” (Ibisch: Description – 5th paragraph) The determination of position data for use in the operation of a vehicle system of a motor vehicle, which is characterized in that image data of at least one at least part of an environment of the motor vehicle and / or the motor vehicle detected can be interpreted as checking whether the motor vehicle is indeed located in an area of operation within the environment. Ibisch further mentions “if this is an environment of the motor vehicle, so it may in particular be a predefined relevance area” (Ibisch: Description – 6th paragraph) confirming the above mentioned assertion. Consequently, Suessenbach teaches the same field of invention as carrying out a fully automatic driving process of the motor vehicle in an environment equipped with a monitoring system as well as locating the motor vehicle in the environment equipped with the monitoring system by mentioning “the invention relates to a method for securing a fully automatic movement of a vehicle (11), comprising: determining a willingness to monitor a person (14) who is outside the vehicle (11) and monitors the fully automatic movement of the vehicle (11) by evaluating output signals from at least one sensor arranged on the vehicle (11); and executing a predetermined action if the surveillance person (14) is not willing to monitor.” (Suessenbach: Abstract – lines 1-5)”. Nevertheless, combining both Suessenbach’s fully automatic driving process of the motor vehicle in an environment equipped with a monitoring system and Ibisch’s determination of position data for use in the operation of a vehicle system of a motor vehicle underlines starting the automated driving operation in response to either “the motor vehicle being located in the predetermined area of the operation” or “the determination that the communication link exists” between the motor vehicle and the monitoring system.

Dependent Claims 12 and 13:

Next, Suessenbach mentions “a predetermined action is taken” (Suessenbach: Description – 5th paragraph), and “securing a fully automatic movement of a vehicle” (Suessenbach: Description – 5th paragraph). By mentioning both the action of taking a predetermining action along with the start of a fully automatic movement of the vehicle, Suessenbach tackles the limitations of claim 12. Consequently, by emphasizing “monitoring a fully automatic movement of the vehicle and for evaluating output signals from at least one sensor arranged on the vehicle, and a control unit for carrying out a predetermined action,” (Suessenbach: Description – 16th paragraph) Suessenbach tackles conducting the predetermined action using a vehicle function designed for the fully automatic driving process, the control unit, which can be inside the motor vehicle as “a mobile control unit” (Suessenbach: Description – 2nd paragraph).

Dependent Claim 19:

The applicant mentions “this communication link is, for example, a radio communication via Institute of Electrical and Electronics Engineers (IEEE) 802.1 1p (pWLAN) or Long-Term Evolution for Vehicles (LTE-V).” (Detailed Description – 14th paragraph) Similarly, Ibisch mentions “the surveillance cameras are connected to a central control device for the parking garage as an area traveled by the motor vehicle, wherein the control device has a communication device, via which a communication connection to motor vehicles operated within the parking garage, for example via WLAN, can be established. In the area of the WLAN offers the Standard 801.11p which is often used in the automotive environment for vehicle-to-infrastructure communication (car2x communication).” (Ibisch: Description – 36th paragraph) By mentioning “the Standard 801.11p” (Ibisch: Description – 36th paragraph) used in car2x communication, the communication connection can be interpreted to be a safe communication connection especially as it is typically used in the automotive environment for vehicle-to-infrastructure communication.

Dependent Claims 14 and 15:

Finally, Suessenbach mentions “for evaluating the position, predefined regions around the vehicle can also be defined, in which monitoring readiness is assessed as given.” (Suessenbach: Description – 11th paragraph) Suessenbach further mentions “the monitoring readiness of a person located outside the vehicle and monitoring the fully automatic movement of the vehicle is determined by evaluating output signals from at least one sensor arranged on the vehicle. A predetermined action is taken if the supervising person is not ready to monitor. In contrast to conventional methods, it is recognized whether the attention of the monitoring person is directed to the vehicle. Should the user be distracted, the system issues a warning or interrupts the parking process” (Suessenbach: Description – 5th paragraph). Accordingly, the supervising person monitoring the fully automatic movement of the vehicle in Suessenbach is paralleled to the applicant’s monitoring system based on their similar roles. Indeed, the supervising person’s distraction is comparable to the interruption of the communication link as the automatic driving occurs as a result of both instances. Furthermore, a halt of the automated parking process can be interpreted to occur based on whether the vehicle crosses its predefined regions. Finally, the vehicle may cross its predefined regions as a result of the monitoring person’s lack of readiness/attentiveness similar to the disruption of the automated parking process as a result of an interruption of the communication link interpreted as user readiness/attention in this case.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.R.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667